 Case 2:20-cv-07677-AB-GJS Document 19 Filed 01/15/21 Page 1 of 1 Page ID #:56



1
                                                                               JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Luis Villegas                                 Case No. CV 20-07677-AB (GJSx)
11
12                                                 ORDER OF DISMISSAL FOR
                      Plaintiff,
13                                                 LACK OF PROSECUTION WITHOUT
     v.                                            PREJUDICE
14
     Walmart Inc. et al
15                                                 (PURSUANT TO LOCAL RULE 41)
                      Defendants.
16
17
18         On January 8, 2021, the Court issued an Order to Show Cause why this case
19   should not be dismissed for lack of prosecution. A written response to the Order to
20   Show Cause was ordered to be filed no later than January 13, 2021. No response having
21   been filed to the Court’s Order to Show Cause,
22         IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23   without prejudice, for lack of prosecution and for failure to comply with the orders of
24   the Court, pursuant to Local Rule 41.
25
26   Dated: January 15, 2021         _______________________________________
                                     ANDRÉ BIROTTE JR.
27                                   UNITED STATES DISTRICT COURT JUDGE
28
                                              1.
